SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

124
CA 16-00270
PRESENT: WHALEN, P.J., SMITH, DEJOSEPH, CURRAN, AND SCUDDER, JJ.


GARY SKALYO, PLAINTIFF-APPELLANT-RESPONDENT,

                      V                                            ORDER

LAUREL PARK CONDOMINIUM BOARD OF MANAGERS,
CLOVER MANAGEMENT, INC., AND MARRANO MARK
EQUITY, DEFENDANTS-RESPONDENTS-APPELLANTS.
(APPEAL NO. 1.)


DONALD A. ALESSI, EAST AMHERST (RICHARD G. COLLINS OF COUNSEL), FOR
PLAINTIFF-APPELLANT-RESPONDENT.

COLUCCI & GALLAHER, P.C., BUFFALO (RYAN L. GELLMAN OF COUNSEL), FOR
DEFENDANTS-RESPONDENTS-APPELLANTS.


     Appeal and cross appeal from an order of the Supreme Court, Erie
County (Frederick J. Marshall, J.), entered October 8, 2015. The
order, inter alia, granted summary judgment to defendants on their
first and second counterclaims.

     It is hereby ORDERED that said appeal is unanimously dismissed
(see Hughes v Nussbaumer, Clarke & Velzy, 140 AD2d 988; Chase
Manhattan Bank, N.A. v Roberts & Roberts, 63 AD2d 566, 567; see also
CPLR 5501 [a] [1]) and the cross appeal is dismissed without costs
(see Benedetti v Erie County Med. Ctr. Corp., 126 AD3d 1322, 1323; see
also CPLR 5511).




Entered:    February 3, 2017                    Frances E. Cafarell
                                                Clerk of the Court